Appeal by insurance carrier from award of death benefits. Deceased was tilled while employed by the Sehine Theatrical Company, Inc., at the Rialto Theatre in the city of Glens Falls. He had been sent to the Empire Theatre, which was shortly to be opened by the same employer, to assist in preparing that theatre for such opening. The policy here was originally issued to Sehine Enterprises, Incorporated, an operating company which then operated several theatres. The name of this corporation was later changed to State Enterprises, Inc., and shortly thereafter the corporation went into bankruptcy. Just before the bankruptcy, Sehine Theatrical Company, Inc., another operating company, under new leases, began the operation of the same theatres. Both operating "corporations were totally owned by Sehine Theatres, Inc., a holding corporation. Sehine Theatrical Company, Inc., asked the carrier to change the policy to its name and the carrier’s agents advised this employer that written indorsement of the change would be forwarded. An indorsement covering the Rialto Theatre had been previously made on the policy. This was never sent, but the carrier audited the payrolls of the Sehine Theatrical Company, Inc., for the Rialto Theatre which included the wages of deceased, and Sehine Theatrical Company, Inc., paid the premiums on these audits. Award unanimously affirmed, on the authority of Matter of Lipschitz v. Hotel Charles (226 App. Div. 839; affd. without opinion, 252 N. Y. 518), with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.